DETAILED ACTION  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. (2012/0190989, hereinafter Kaiser). 	Regarding claim 13, Kaiser discloses an apparatus comprising a sensing system 10, a plurality of interconnects comprising an electrically-conductive layer sandwiched .
  	Regarding claim 15, the multiple layers include conductive material and polymide materials (See Pg. 3, Para. 0046).  
  	Regarding claim 16, the interconnects are flexible thereby allowing the sensor array to conform to a curved surface profile (See Fig. 1).  
    Allowable Subject Matter
5. 	Claims 14 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “each of the plurality of sensor nodes comprises a first electrode, electrically connected to an associated first-axis line, a second electrode, electrically connected to associated second-axis line; and a bypass bridge, electrically isolating the associated second-axis line from the associated first-axis line” (referring to claim 14), “the bypass bridge comprises an electrically-insulating substrate; a first electrically-conductive trace, disposed on the electrically-insulating substrate; a dielectric layer, disposed on the first conductive layer; and a second electrically-conductive trace, disposed on the dielectric layer, the second electrically-conductive trace being electrically isolated from the first electrically-conductive trace” (referring to claim 17), “each of the plurality of sensors is selected from the group consisting of a piezoelectric sensor, a resistance temperature detector (RTD), a piezoresistive sensor, a micro-electrical mechanical system (MEMS) pressure sensor, and a MEMS accelerometer” (referring to claim 18), “enabling, with a secondary first-axis interconnect interface electrically connected to  allowed.
 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “each of the plurality of sensor nodes comprises a first electrode, electrically connected to an associated first-axis line; a second electrode, electrically connected to an associated second-axis line; and a bypass bridge, electrically isolating the associated second-axis line from the associated first-axis line”, as well as, “the interconnects are flexible, thereby allowing the sensor array to conform to a curved surface profile” (referring to claim 2), “the electrically-conductive layer comprises at least one of silver, copper, aluminum, gold, platinum, ruthenium, carbon, and/or alloys thereof; and each of the dielectric layers comprises a cured base material” (referring to claim 3), “the bypass bridge comprises an electrically-insulating substrate; a first electrically-conductive trace, disposed on the . 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Williamson et al. (2006/0254366) disclose a sensor and sensor array for monitoring a structure. 	Morikawa et al. (2001/0030324) disclose a photo sensor array and method for manufacturing the same. 	Dardona et al. (10,867,914) disclose a printed extendable sensor system. 	Roberts (2017/0228070) discloses touch sensors.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 





/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/16/21